EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 7 and 16 are amended to correct minor grammatical issues. 

7. (Examiner’s Amendment) The beverage container packing tray according to claim 6, wherein the platforms include substantially flat surfaces that allows the beverage container packing tray to be stacked on a second beverage container packing tray.

16. (Examiner’s Amendment) The beverage container packing system according to claim 8, wherein the first and second beverage container packing trays include a plurality of platforms with substantially flat surfaces that allow the first beverage container packing tray and second beverage container packing tray to be stacked.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Amended Claims of February 22, 2022 include the previously indicated allowable subject matter in the Final Rejection of December 14, 2021.
In particular, the amended claims recite the thermo pack compartment includes dividers (such as element 122) which are recited to reduce the surface area of a transport pack that contacts the bottom surface of the compartment (104) and may enhance the structural characteristics of the compartment as discussed in Paragraph 0074 of Published Application US 2021/0354870. Similarly, the configuration where the bottle neck is configured to pass through a partition wall to the thermo pack compartment is novel in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIDEON R WEINERTH/Examiner, Art Unit 3736